Name: Commission Regulation (EC) No 2404/97 of 3 December 1997 amending Regulation (EEC) No 1793/93 regarding the operative event for the agricultural conversion rates used in the hops sector
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  plant product
 Date Published: nan

 4. 12. 97 1 EN I Official Journal of the European Communities L 332/31 COMMISSION REGULATION (EC) No 2404/97 of 3 December 1997 amending Regulation (EEC) No 1793/93 regarding the operative event for the agricultural conversion rates used in the hops sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 6 (2) thereof, Whereas the aid introduced by Article 12 of Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops f), as last amended by Regulation (EC) No 1554/97 (4), is no longer fixed annually by the Council ; whereas the date 1 July should be maintained as the operative event for the agri ­ cultural conversion rate to be applied for payment of the aid; whereas Article 1 of Commission Regulation (EEC) No 1 793/93 (5) should be amended accordingly; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1793/93 is hereby replaced by the following: 'Article 1 The agricultural conversion rate to be applied for the purposes of the aid provided for in Article 1 2 of Regu ­ lation (EEC) No 1 696/7 1 shall be the rate in force on 1 July of the year of harvest .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 387, 31 . 12 . 1992, p. 1 (2) OJ L 22, 31 . 1 . 1995, p . 1 . 1 OJ L 175, 4 . 8 . 1971 , p . 1 . (4) OJ L 208 , 2 . 8 . 1997, p. 1 . 0 OJ L 163 , 6 . 7. 1993, p . 22 .